Title: From Thomas Jefferson to Francis Tornquist, 30 April 1825
From: Jefferson, Thomas
To: Tornquist, Francis


Sir
Monticello
Apr. 30. 25.
Your favor of the 23d is just now recd that of Dec. 27th  was laid before the Visitors at their meeting in March, with other similar offers. they determined that  having a compleat apparatus to buy it would be neither convenient nor advantageous to depend on occasional offers from particular individuals. that this would multiply transactions and trouble, accumulate duplicates, give them often what they did not want,  be deficient in many articles they will want and consume more time; that it would be better therefore to make a single transaction of it by a purchase in London of the whole of what is necessary and nothing unnecessary:  this is the course they have determined to pursue,  and they will not meet again till October, of all which,  remove suspence I have thot it a duty to notify  you,  and beg leave to repeat the assurance of my respect.Th: J.